Citation Nr: 1341296	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  11-07 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an effective date prior to May 15, 1996, for the award of a total rating based on individual unemployability (TDIU) due to service-connected disability. 

2.  Entitlement to an effective date prior to May 15, 1996, for the award of service connection for anxiety and depression with dysthymic disorder.  

3.  Entitlement to an effective date prior to May 15, 1996, for the award of service connection for migraine headaches.

4.  Entitlement to an effective date prior to May 15, 1996, for the award of service connection for neuritis of the left 5th cranial nerve with left eyelid myokymia and blepharospasm.

5.  Entitlement to an effective date prior to May 15, 1996, for the award of service connection for partial loss of left maxilla and hard palate.

6.  Entitlement to an effective date prior to May 15, 1996, for the award of a 50 percent disability rating for service-connected chronic maxillary sinusitis with antral fistula.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1971 and February 1972 to May 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2008 and August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In the December 2008 rating decision, the RO awarded service connection for anxiety and depression with dysthymic disorder, for migraine headaches, for neuritis of the left 5th cranial nerve with left eyelid myokymia and blepharospasm, and for partial loss of the left maxilla and hard palate.  The RO assigned a 50 percent disability rating for anxiety and depression, a 30 percent disability rating for migraine headaches, and noncompensable disability ratings for the remaining disabilities, all effective May 15, 1996.  The RO additionally increased the Veteran's disability rating for his service-connected chronic maxillary sinusitis with antral fistula to 50 percent, also effective May 15, 1996.

In the August 2009 rating decision, the RO, in relevant part, granted entitlement to a TDIU, effective May 15, 1996.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

With respect to the Veteran's claims for earlier effective dates for the award of service connection and the award of an increased disability rating in the December 2008 rating decision, the Board observes that following the issuance of that rating decision, the Veteran submitted a statement in January 2009 indicating that he had received continuous treatment for his service-connected disabilities within one year of his date of discharge from service.  He additionally submitted evidence in support of this contention.  

In a November 2011 statement, he reiterated the contention that his service-connected disabilities should be effective back to the day after his separation from service.

As such, the Board construes the Veteran's January 2009 statement as a timely notice of disagreement (NOD) with the effective date assigned for the award of service connection for his anxiety and depression, migraine headaches, disability of the cranial nerve, and dental disability, and for the assignment of a 50 percent disability rating for service-connected sinusitis.  See 38 C.F.R. § 20.201 (2013); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (finding that a statement constitutes an NOD merely requires finding terms that can be reasonably construed as a desire for appellate review), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  

Accordingly, before the Board can consider these earlier effective date claims on appeal, it is required to remand them for issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the Veteran's appeal for an earlier effective date for the award of a TDIU, he similarly contends that his TDIU award should date back to the day after his separation from service.  The Board observes, however, that the award of a TDIU for any given time period is dependent in part on assigned disability ratings, and their respective effective dates.  Accordingly, the Veteran's issues on appeal regarding earlier effective dates for the award of service connection and for an increased disability rating may impact his claim for an earlier effective date for the award of a TDIU.  Thus, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

As such, the Board will defer further adjudication of the Veteran's appeal for an earlier effective date for the award of a TDIU pending adjudication of his other earlier effective date claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case with respect to the issues of entitlement to earlier effective dates for the award of service connection for the following disabilities: anxiety and depression with dysthymic disorder, migraine headaches, neuritis of the left 5th cranial nerve with left eyelid myokymia and blepharospasm, and partial loss of left maxilla and hard palate; and for the award of a 50 percent disability rating for service-connected chronic maxillary sinusitis with antral fistula.  

These issues should not be certified to the Board unless the Veteran perfects an appeal by submitting an adequate substantive appeal on any or all of these issues.  If his appeal is perfected, then the claims should be returned to the Board for further appellate procedure.

2.  Thereafter, readjudicate the Veteran's appeal for an earlier effective date for the award of a TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide him with a supplemental statement of the case, and after he has had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2013).


